



 
 
 
 
Exhibit 10.7

CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered as of the 24th
day of May, 2017, by and between STATION CASINOS LLC, a Nevada limited liability
company (the “Company”), and MARC J. FALCONE (the “Consultant”).
WHEREAS, the Company desires to engage the Consultant to render consulting
services for the Company and its subsidiaries and affiliates; and
WHEREAS, the Consultant desires to be retained by the Company to render
consulting services to the Company upon the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Consultant (each individually a “Party” and together the “Parties”) agree as
follows:


1.Term of Engagement. The term of engagement (the “Term of Engagement”) shall
commence on June 1, 2017 (the “Commencement Date”), and shall terminate upon the
close of business on the day immediately preceding the twelfth (12th) month
anniversary of the Commencement Date (the “Expiration Date”), unless earlier
terminated pursuant to Section 5 below.
2.    Consulting Services. During the Term of Engagement, the Consultant shall
provide consulting services as requested by the Company (the “Consulting
Services”) regarding the operations of the Company and its subsidiaries and
affiliates. All Consulting Services to be provided by the Consultant hereunder
shall be performed solely by Consultant unless otherwise agreed in writing by
the Company. The Consultant shall provide such Consulting Services to the
Company by telephone and/or in person at the Company’s offices as reasonably
requested by the Company.
3.    Consideration and Expenses.
3.1    Consideration. The Parties agree and acknowledge that the continued
payments of Consultant’s base salary a period of twelve (12) months, pursuant to
the terms of the Separation Agreement and General Release dated May 24, 2017, is
fair and adequate consideration for providing the Consulting Services provided
hereunder.
3.2    Business Expense Reimbursement. The Company shall reimburse the
Consultant for all reasonable out-of-pocket expenses incurred by it in
performing the Consulting Services under this Agreement, provided, however, that
such expenses shall not exceed Five Hundred and No/100 Dollars ($500.00) in any
month without the prior written consent of the Company. The Consultant shall
submit monthly invoices to the Company for such expenses, which invoices shall
include, at a minimum, the amount of each expense, a description of the purpose
of the expense and appropriate backup or supporting documentation.
4.    Termination. Either Party may terminate this Agreement for any or no
reason upon thirty (30) days’ prior written notice to the Company. For the
avoidance of doubt, in the event that the Company terminates this Agreement, the
Consultant shall continue to receive the consideration provided in the
Separation Agreement through the Expiration Date. Upon the expiration or earlier
termination of this Agreement or at such earlier time as the Company may
request, the Consultant shall deliver to an appropriate officer of the Company
all memoranda, diaries, notes, records, cost information, customer lists,
marketing plans and strategies and any other documents relating or referring to
any Confidential Information (as such term is defined that Employment Agreement
dated May 2, 2016, among Red Rock Resorts, Inc., the Company and the Executive)
made available to the Consultant by the Company prior to or during the Term of
Engagement.
5.    Independent Contractor. All services provided by the Consultant shall be
performed by the Consultant directly and independently and not as an agent,
employee or representative of the Company. This Agreement is not intended to and
does not constitute, create, or otherwise give rise to a joint venture,
partnership or other type of business association or organization of any kind by
or between the Company and the Consultant. The rights and obligations of the
Company and the Consultant under this Agreement shall be limited to the express
provisions hereof. Specifically, and without limitation, the Consultant has no
power or authority to contract for, or bind, the Company in any manner.


1

--------------------------------------------------------------------------------





Consultant acknowledges and agrees that, during the Term of Engagement,
Consultant will not be treated as an employee of the Company or any of its
subsidiaries or affiliates for purposes of federal, state or local income or
other tax withholding, nor unless otherwise specifically provided by law, for
purposes of the Federal Insurance Contributions Act, the Social Security Act,
the Federal Unemployment Tax Act or any Workers’ Compensation law of any state
or country (or subdivision thereof), or for purposes of benefits provided to
employees of the Company or any of its subsidiaries or affiliates under any
employee benefit plan, program, policy or arrangement (including, without
limitation, vacation, holiday and sick leave benefits, insurance coverage and
retirement benefits). Consultant acknowledges and agrees that, as an independent
contractor, Consultant will be required, during the Term of Engagement, to pay
any applicable taxes on the fees paid to Consultant, and to provide workers’
compensation insurance and any other coverage required by law.
6.    Indemnification. The Company agrees that if the Consultant is made a party
or is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (an “Indemnifiable Action”),
arising out of or relating to the Consulting Services as a consultant under this
Agreement, the Consultant shall be indemnified and held harmless by the Company
against all expense, liability and loss (including, without limitation,
attorneys’ fees, judgments, fines, taxes or penalties and amounts paid or to be
paid in settlement) reasonably incurred or suffered by the Consultant in
connection therewith, except as otherwise prohibited by law and except to the
extent that the Consultant was negligent or engaged in willful misconduct in the
course of providing the Consulting Services. The provisions of this Section 7
shall survive the expiration or earlier termination of this Agreement.
7.    Dispute Resolution.
7.1    Arbitrable Claims. All disputes between the Parties arising out of or
relating to this Agreement or any alleged breach thereof (“Arbitrable Claims”),
shall be resolved by binding arbitration set as set forth in this Section 6.
Notwithstanding the foregoing, any claim for injunctive relief brought by the
Company shall not be considered an Arbitrable Claim. THE PARTIES HEREBY WAIVE
ANY RIGHTS THEY MAY HAVE TO TRIAL BY JUDGE OR JURY IN REGARD TO ARBITRABLE
CLAIMS.
7.2    Procedure. Arbitration of Arbitrable Claims shall be in accordance with
the Commercial Rules of the American Arbitration Association, as amended, and as
augmented in this Agreement. Either Party may bring an action in any court of
competent jurisdiction located in Clark County, Nevada, to enforce the
provisions of Section 6 or to compel arbitration under this Agreement and to
enforce an arbitration award. Otherwise, neither Party shall initiate or
prosecute any lawsuit, appeal or administrative action in any way related to an
Arbitrable Claim. The initiating Party must file and serve an arbitration claim
within sixty (60) days of learning the facts giving rise to the alleged claim.
All arbitration hearings under this Agreement shall be conducted in Las Vegas,
Nevada. The Federal Arbitration Act shall govern the interpretation and
enforcement of this Agreement. The fees of the arbitrator shall be divided
equally between both Parties.
7.3    Confidentiality. All proceedings and all documents prepared in connection
with any Arbitrable Claim shall be confidential and, unless otherwise required
by law, the subject matter thereof shall not be disclosed to any Person other
than the Parties to the proceedings, their counsel, witnesses and experts, the
arbitrator, and, if involved, the court and court staff.
8.    Compliance with Laws. The Consultant shall fully comply with all
applicable federal, state and local laws, rules and regulations in performing
the Consulting Services hereunder.
9.    Cooperation. The Parties agree to cooperate fully with each other in order
to achieve the purposes of this Agreement and to take all actions not
specifically described that may be required to carry out the purposes and intent
of this Agreement.
10.    Notices. All notices, demands and requests required or permitted to be
given to either Party under this Agreement shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address as
such Party may subsequently give notice of:
If to the Company:        Station Casinos LLC
1505 South Pavilion Centre Drive
Las Vegas, Nevada 89135
Attention: Matthew L. Heinhold, Esq.


2

--------------------------------------------------------------------------------





If to the Consultant:        
                        
11.    Entire Agreement. This Agreement and the Separation Agreement contain the
entire agreement between the Parties concerning the subject matter hereof and
supersede all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, express or implied, between the Parties
with respect hereto. No representations, inducements, promises or agreements not
embodied herein shall be of any force or effect.
12.    Assignability. Neither Party shall have the right to assign any rights or
obligations under this Agreement without the prior written approval of the other
Party other than an assignment to a successor of the Company; provided that such
successor assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. The Parties
acknowledge and agree that the provisions of this Section 11 were negotiated at
arms’ length and that the Consultant received separate and adequate
consideration in return for providing the Company the right to assign this
Agreement.
13.    Amendment or Waiver. No provision in this Agreement may be amended or
waived unless such amendment or waiver is agreed to in writing, signed by both
Parties. No waiver by one Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time.
14.    Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.
15.    Construction. The Parties agree that this Agreement is the product of
negotiations between sophisticated parties, both of whom were represented by
counsel, and each of whom had an opportunity to participate in and did
participate in, the drafting of each provision hereof. Accordingly, this
Agreement shall be construed as if both parties prepared this Agreement, and any
rules of construction to the contrary are hereby waived.
16.    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada without reference
to the principles of conflict of laws thereof. In the event of any dispute or
controversy arising out of or relating to this Agreement that is not an
Arbitrable Claim, the Parties mutually and irrevocably consent to, and waive any
objection to, the exclusive jurisdiction of any court of competent jurisdiction
in Clark County, Nevada, to resolve such dispute or controversy.
17.    Headings. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
18.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
“COMPANY”


STATION CASINOS LLC
By: /s/ RICHARD J. HASKINS    
Name:    Richard J. Haskins
Title:    President
“CONSULTANT”


By: /s/ MARC J. FALCONE    
Marc J. Falcone


3